      Case 1:20-cv-00211-LG-RPM Document 33 Filed 12/16/20 Page 1 of 1




               IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                        SOUTHERN DIVISION

JOEL B. ATTIA                                                        PLAINTIFF

v.                                               CAUSE NO. 1:20CV211-LG-RPM

DAVID JACKSON, et al.                                            DEFENDANTS

                              FINAL JUDGMENT

      This matter is before the Court on submission of the [28] Report and

Recommendations entered by United States Magistrate Judge Robert P. Myers, Jr.

on November 30, 2020. The Court, having adopted said Report and

Recommendations as the finding of this Court by Order entered this date, finds that

this matter should be dismissed.

      IT IS THEREFORE ORDERED AND ADJUDGED that this matter be,

and is hereby, DISMISSED WITH PREJUDICE.

      SO ORDERED AND ADJUDGED this the 16th day of December, 2020.

                                            s/   Louis Guirola, Jr.
                                            LOUIS GUIROLA, JR.
                                            UNITED STATES DISTRICT JUDGE
